INTERMEDIATE MUNICIPAL TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 July 28, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:INTERMEDIATE MUNICIPAL TRUST (the “Trust”) Federated Intermediate Municipal Trust Class Y Shares Institutional Shares 1933 Act File No. 2-98237 1940 Act File No. 811-4314 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statement of Additional Information dated July 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statement of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 47 on July 27, 2010. If you have any questions regarding this certification, please contact me at (412) 288-7268. Very truly yours, /s/ George F. Magera George F. Magera Assistant Secretary
